In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-07-212 CR

____________________


JESSIE LEE BURKS, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 260th District Court
Orange County, Texas

Trial Cause No. D-070066-R




MEMORANDUM OPINION
 Jessie Lee Burks entered a non-negotiated guilty plea to the first degree felony offense
of aggravated robbery.  See Tex. Pen. Code Ann. § 29.03(a)(3)(A), (b) (Vernon 2003).  The
trial court convicted Burks, assessed punishment at twenty years of confinement in the Texas
Department of Criminal Justice, Correctional Institutions Division, and cumulated the
sentence with a sentence imposed in another case on an earlier date.

	On appeal, Burks's counsel filed a brief that presents counsel's professional
evaluation of the record and concludes the appeal is frivolous.  See Anders v. California, 386
U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim.
App. 1978).  On October 11, 2007, we granted an extension of time for the appellant to file
a pro se brief.  We received no response from appellant. 
	We reviewed the appellate record, and we agree with counsel's conclusion that no
arguable issues support an appeal.  Therefore, we find it unnecessary to order appointment
of new counsel to re-brief the appeal.  Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim.
App. 2005); cf. Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991).  We affirm
the trial court's judgment. (1)
	AFFIRMED.
							_________________________________
								       HOLLIS HORTON
									      Justice

Submitted on February 5, 2008
Opinion Delivered February 13, 2008							
Do Not Publish

Before McKeithen, C.J., Gaultney and Horton, JJ.
1. Appellant may challenge our decision in this case by filing a petition for discretionary
review.  See Tex. R. App. P. 68.